 In the Matterof BURNET-BI15FORD LUMBERCOMPANY,INC., EMPLOYERandMILLMENS LOCALUNION No. 1788,UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA,AFL, PETITIONERCase No. 9I R 1328.-Decided December 9, 1947Mr. Owen J. Neighbours,andThompson, O'Neal c6 Smith by Mr.Fred J. Clapp,of Indianapolis,Ind., for the Employer.Messrs. John H. Harris, C. A. ShueyandRobert D. Malarney,ofIndianapolis,Ind., for the Petitioner..-Messrs. Glendon L. AndersonandRobert D. Malarney,both ofIndianapolis,Ind., for the Intervenor.DECISIONORDERANDDIRECTION OF ELECTIONSUpon a first amended petition duly filed, the National Labor Rela-tions Board, on June 26,1947,-conducted a prehearing election amongthe production and maintenance employees of the Employer exclud-ing, among others,yardmen, truck drivers and helpers, to determinewhether or not they desired to be represented by the Petitioner for thepurposes of collective bargaining.At the close of the election,a Tally of Ballots was furnished theparties.The Tally shows that, of the approximately 57 eligiblevoters, 55 cast ballots, of which 29 were for the Petitioner and 26 wereagainst the Petitioner..Thereafter,a hearing in the case was held at Indianapolis,Indiana,on July 21, 1947,before Clifford L. Hardy, hearing officer.At thehearing, International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local Union- No. 716,which hadnot participated in the prehearing election,sought and was grantedpermission to intervene on the ground of its interest in the yardmen,truck drivers and helpers of the Employer.421 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing and in its brief, the Employer moved to dismiss thepetition on the ground that it is not engaged in commerce within themeaning of the Act; and in its brief it also moved to dismiss on theground that the election was conducted in an inappropriate unit.For reasons stated hereinafter, the motions to dismiss are herebydenied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERBurnet-Binford Lumber Company, Inc., is engaged at its 28thand 30th Street plants in Indianapolis, Indiana, in the business ofbuying, processing and selling lumber.These operations include ateach location a lumber yard where it stores lumber and a planingmill where it cuts and rips lumber into small sizes.During the year1946, the Employer used at these plants over $200,000 worth of lum-ber and other raw materials of which more than 50 percent representedshipments from sources outside the State of Indiana.During thesame period, the Employer distributed from these plants finishedproducts valued in excess of $200,000, of which about 99 percent rep-resented sales within the State and less than 1 percent representedshipments to customers outside the State.We find, contrary to the contention of the Employer, that it isengaged in commerce within the meaning of the National Labor Re-lations Act.'II.TIIE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.International Brotherhood of Teamsters, Chauffeurs, WWTarehouse-men and Helpers of America, Local Union No. 716, herein called theIntervenor, is a labor organization affiliated with the American Fed-eration of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner and the Intervenoras the exclusive bargaining representatives of its employees in theabsence of Board certifications.1Matter of J. F Johnson Lumber Company, 73 NI,R B. 320Motte of Clinton LumberCorporation, 72 NL R B 217 and the cases cited therein BURNET-BINFORD LUMBER COMPANY, INC.423We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer,within the meaning,of Section 9 (e) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITSThe Petitioner and the Employer agree generally that the appro-priate unit should comprise all production and maintenance employeesat the Employer's 28th and 30th Street plants in Indianapolis, Indiana,excluding office and clerical employees,truck drivers and helpers andall supervisors.They are in disagreement, however, as to yardmenand watchmen whom the Employer would include in, and the Peti-tioner would exclude from, the unit.As already noted, the Intervenorseeks to represent the yardmen, truck drivers and helpers and urgesthat a. separate election should be conducted in this unit. The Employermaintains in this connection that only a unit of truck drivers and help-ers is appropriate.A. Composition of the production and maintenance unitYardmen;The Employer employs approximately 12 yardmen.Seven of them are stationed at the 30th Street plant and the balanceare locatedat the 28th Street plant .2Yard employees unload incomingshipments of lumber from freight cars and stack it at various placesaround the yard.When lumber is needed inside the mill, it is reloadedon a small truck or hand conveyance and delivered to the mill by yard-men. In the performance of both these operations, yardmen are as-sisted, at times, by mill laborers and machine helpers.Occasionally,yardmen are called upon to aid in the performance of machine opera-tions in the mill, including the cutting and ripping of large size piecesof lumber into smaller sizes. In this connection, yardmen are requiredto operate planing machines and ripsaws.Upon the completion of thecutting and ripping operations, yardmen, mill laborers and machinehelpers remove the processed lumber from the mill to the appropriatestorage area.The wage level of yardmen, mill laborers and machinehelpers is identical.And although yardmen have separate supervisiongenerally, they are under the supervision of the mill foreman whenworking inside the mill.With respect to the trucking operations,yardmen do not participate in the loading of trucks with lumber fordelivery to customers, nor do they take part in the making of suchdeliveries.This is done by the truck drivers and helpers.On theother hand, truck drivers and helpers do not assist in the unloading orreloading, or in the moving of lumber within the yards.Supervisory2The two plants aie approximately 3 miles apart. 424DECISIONSOF NATIONALLABOR RELATIONS BOARDcontrol of truck drivers and helpers is separate and distinct from thatof yardmen.Under all these circumstances, including the extent ofintermingling, between yard employees and mill personnel and theconsiderable integration of the Employer's yard and mill operations,we are of the opinion that the interests of the yardmen are more closelyidentified with those of the production and maintenance employeesthan of any other group.3Accordingly, we shall include them in theunit.Watchmen:The Employer has in its employ three watchmen; twoof these employees work at the 30th Street plant and one works at the28th Street plant.At the former location, one of the watchmen reportsfor duty during the regular working hours and works until midnight;the other two report at night. These watchmen are required generallyto sweep and clean the offices, mill and yard, to check the plant for fire,theft and unauthorized entry, and to punch a time clock at designatedstations.They are armed but are not deputized.In view of the foregoing we are persuaded that watchmen haveinterests which are different from those of the employees in the pro-duction and maintenance unit.4We shall, therefore, exclude them fromthe unit.We find that all the production and maintenance employees of theEmployer's 28th and 30th Street, Indianapolis, Indiana, plants includ-ing yardmen but excluding office and clerical employees, truck driversand helpers, watchmen and all supervisors, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.B. The composition of the truck drivers' unitAt the hearing the Intervenor requested that the Board establisha separate unit of yardmen, truck drivers and helpers.We have al-ready determined that yardmen are properly part of the productionand maintenance unit.Under these circumstances, we sha11 considerthe propriety of a unit of truck drivers and helpers alone.The truck drivers and helpers are engaged in transporting processedlumber from the two plants and delivering it to the Employer'scustomers.They spend most of their time on the road driving trucksand making deliveries and have separate supervision from that ofthe other employees at the plants.Truck drivers such as these belongto a clearly defined and historical craft .53Matter of Williams Brownell Planninq Mill Co.,65 N L R B 1470.4Matter of Florida All-Bound Box Company, lnc, 74 N.L R B. 949-5Matter of Omaha Cold Storage Company,73 N. L.R. B. 406;Matter of John Morrell d-Company,69 N. L. R. B 1446;Matter of Sutherland Paper Company,55 N. L. R. B. 38 BURNET-BINFORD LUMBER COMPANY, INC.425It is clear from the foregoing and the entire record that, unlike, theemployees in the unit found appropriate above, the interests of thetruck drivers and helpers are identified with the business of trans-portation rather than with the industry they serve.Accordingly, weare of the opinion that truck drivers and helpers constitute a homo-geneous and functionally coherent group which may function togetherfor the purposes of collective bargaining.We find, therefore, that all truck drivers and helpers of the Em-ployer's 28th and 30th Street, Indianapolis, Indiana, plants constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESAs indicated above, the prehearing election was conducted in a unitof production and maintenance employees from which yardmen,among others, were excluded.At the hearing and in its brief, theEmployer contended that inasmuch as the petition and the Board'sNotice of Election improperly excluded yardmen from the unit, andsince the election was accordingly conducted in an inappropriate unit,the results of said election should therefore be set aside and the petitionbe dismissed.It is clear from our findings in Section IV,infra,that the electionwas conducted in an inappropriate unit and that it cannot thereforebe said to reflect the desires of the employees in the appropriate unitof production and maintenance employees.6However, no reason ap-pears why an election may not now be conducted in the proper group-ing of production and maintenance employees.Accordingly, we shallnot dismiss the petition but shall instead direct that an election beconducted among the employees within that group.And we shall,at the same time, direct an election among the employees in the unitof truck drivers and helpers.ORDER AND DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Burnet-Binford Lumber Com-pany, Inc., Indianapolis, Indiana, it is hereby ordered that the pre-hearing election conducted on June 26, 1947, among the productionand maintenance employees of the Employer's 28th and 30th Streets,Indianapolis, Indiana, plants be, and the same hereby is, vacated andset aside; and it is hereby6 As already noted, the election results showed that 29 votes were cast for, and 26 werecast against, the Petitioner.The 12 yardmen,who were improperly excluded from theunit, did not seek to vote in the election conducted among the production and maintenanceemployees,while 2 of the 3 watchmen whom we have excluded,did vote. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that separate elections by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Ninth Region, and subject to Sections 203.61 and203.62, of National Labor Relations Board Rules and Regulations=Series 5, among the employees in the units found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine (a) whetheror not the employees in the production and maintenance unit desireto be represented by Millmens Local Union No. 1788, United Brother-hood of Carpenters and Joiners of America, AFL; and (b) whetheror not the employees in the unit of truck drivers and helpers desire tobe represented by International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, Local Union No. 716,for the purposes of collective bargaining.MEMBERS MURDOCK and GRAY took no part in the consideration ofthe above Decision, Order and Direction of Elections.